April 29, 1963


Honorable Robert S. Calvert           Opinion No. C-69
Comptroller of Public Accounts
Austin, Texas   1                 Re:      Whether the rovlslons
                                           of Article 6 ii
                                                         6b, Vernon's
                                           Civil Statutes, must be
                                           complied with in order that
                                           payment of rental of a
                                           dwelling house for business
                                           managers of certain instl-
                                           tutions be a legal charge
Dear Mr,Calvert:                           against State funds.
          This is to acknowledge the receipt of your opinion
request, from which we quote In part:
         "Special provlslons pertaining only to the
    special sbhools and institutions under the Texas
    Youth Council which are found In Senate Bill 1,
    Acts of the 57th Legislature, First Called Ses-
    sion, provides in part as follows:
          *The Business Managers of all institutions
    shall be furnished a house, utilities and laun-
    dry.'
          "Article 666b, R.C.S., Section 1 provides:
         'Hereafter all departments and agencies of
    the State Qovernment, when rental space is needed
    for carrying on the essential functions of such
    agencies or departments of the State Government,
    shall submit to the State Board of Control a re-
    quest therefor, giving the.type, kind and size
    of building needed, together with any other nec-
    essary description, and stating the purpose for
    which it will be used and the need therefor.




                        -335-
Hon.   Robert     S. dalvert,       page      2   (C- 69   )


            ‘The Statesbeing required    to furnish a house,
       no nouae beInk avallable~onthe ground8 of the in-
       stitution,would the payment of a bill for rental
       of a dwellings  be, a legal charge a alnat State funds
       if the requirement8    OS Article 66 8b, R.C.S.,have
       not been complied with?'
          !Cheopinion request.dldnot state facts which would
Indicate in what manner Art&ale 666b, Vernon's Civil Statutea
was not complied with. An examinationof the purchase voucher
which waa enolosed with thenrequest  shows that the Texas Youth
Council apparently contracted to furnleh houelng for the buslness
manager of the Mountain View School for Boys.
                It  be presumed, therefore,
                     mart                     that the question pre-
eented is whether   the Texas’Youth   Council must comply with the
provisionsof Artlcle~666bl.Vernon*8      Civil Statutes, in renting
a house for said business manager In order to create an obligation
which is binding upon'the State. In answering this question, it
ia necessary to review   the statute8   creating the Texas Youth Coun-
cil and the cdnstruction   of euch lane by the Attorney Ceneral and
the Department8 concerned.
           Article 5i43d, Vernon'8 Civil Statutes, the legislative
actcreating the Texas Youth Council and Attorney,General's opin-
ions construing  it, leave no doubt that in creating the Texae
Youth.Council,the Texas Legislatureintended to create an organ-
ization that would have complete control and administration of
the State'8 correctlona1facllltle8 for deltn uent children
Attorney Ceneralf8 Cpitilons Nor. ~~-828 (196o(f and ~~-1.183 (1961).
         The ~follonlngprovl8ion8 of Article.5143d, Vernon's Civil.
Statutes,etate in unmlstakable,languagethe broad duties and res-
pon8ibllltle8that h+Ve been 'delegatedto the Texas Youth Council.
                Siotion     4(f)   8tates’:

             “Sec. 4 (i); The mXa8 Youth    COunCl1 Shall
       a8eume the admioicrtratlvocontrol,   supervision,
       dir&&Ion 8tidoperation oi 811 faoi1ltl8~,'inatl-
       tution8, training of state wards and parole euper-
       viaion of state *ards now under the control of the
       State Youth Development Counoll and aha further
       Geume the administrtitive  control and supervlalon
       of the Corsl+kna State Home, the Texas Blind, Deaf
       and Orphan School, and the WaCO,St8te   Home."
Hon. Robert S. Calvert, page 3 (C- 69   )


         Section 6(d)   states:
          "Sec. 6 (a);  Administer the diagnostic
    treatment and training and supervisory facilities
    and service8  of the state for delinquent chlld-
    ren committed to the state. Manage and direct
    state training school facllltles and provide for
    the coordination and combination of such facill-
    tlea, as deemed advisable by,the Texas Youth Coun-
    cil, and for the creation of new facilities wlth-
    In the total appropriation provided by the Legis-
    lature; exercise admlnletrative control and super-
    vision over all other lnatltutions and facilities
    under Its jurisdiction;"
         Section 6(e)   states:
         "Sec. 6 (4);  Before each convening date of
    the Regular Session of the Legislature, make a
    report to the Governor and Leglelature of Its ac-
    tivities and accomplishment8 and of its findings
    a8 to its major needa relative to the handling
    of the children committed to It by courts of the
    state. The report shall Include specific recom-
    mendations for legl8latlon, planned and drafted
    as part of an integrated, unified and consistent
    program to serve the beet Interest of the state
    and the youth committed to the Texas Youth Coun-
    cil; and recommendations for the repeal of any
    conflloting obsolete or otherwise undesirable
    leglelation affecting youth."
         Section 19 statea:
         'Sec. 19. The Youth Council shall have the
    management, government and care of the Gatesvllle
    State School for Boys, the Q8lne8vllle State School
    for Girls, the Crockett State School for Negro Qirls,
    and of all other faallitles hereafter established by
    the state for the cucrtody,diagnoeia, care, training
    and parole supervialon of delinquent children com-
    mitted to the state."
         Section 20 states:
         "Sec. 20. The Youth Council shall, from time
    to time, appoint a superintendent for each of said




                           -337-
    Ron. Robert S, Calvert, page 4 (C- 69   )


         achoola and lnstitution8, and upon the recommendation
         of the auperlntendent ahall appoint all other officials,
         chaplains, teachers, and employee8 required at said
         school8 and lnetitutlona and ahall prescribe their
         dutlea. . .
              "The aalarles, compensation, and emoluments of
         the superintendent8 and subordinate offlclale, teachers,
         and employees 8hall be fixed a8 provided by the Legis-
         lature."
              Section 26 8t8te8:
              "Sec. 26. When fund8 are available for the
         purpose, the Youth Council may:
              (a) Establish and operate places for detention
         and diagnosis of all delinquent children committed
         to it;
              (b) Establish and operate additional treat-
         ment and training facllltlea, including forestry
         or parks-maintenance camp8 and boys' ranches,
         necessary to classify and segregate and handle
         juvenile delinquent8 of different ages, habits
         and mental and phxslcal condition according to
         their needs;. . .
              The desire of the Legislature to create a separate
    department Independent of all other State agencies Is clearly
    evidenced by Section 41 of Chapter 281, Act8 of the 55th Legls-
I   lature, Regular Session, 1957, quoted In part a8 follows:
             "The faot that juvenile delinquency is one
        of the major problem8 conironting the State. . .
        and this major problem of our State demand8 special
        attention and demand8 the services of a separate,
        specialized agency to deal therewith; the fact that
        the present administrative structure of the State
        Youth Development Council does not adeqiately locate
        responsibility and 8CCOUnt8bility. . .
              Senate Bill 1, Acts of the 57th Legislature, 1st Called
    Seesion, 1961, direct8 the TeX88 Youth Council to furnish the
    buBine88 manager of all lnstltutlons under the Texas Youth Council.
    88 follows:




                                -338-
     .   .




Hon. Robert S. Calvert, page 5 (C- 69   )


          “Sec. 41. EMOLUMENTS. The Superintendents
     of all institutions under the.Councll shall be
     furnished a house, utllltle8, laundry and maid.
     The Business Managers of all institutions shall
     be furnished a houBe, utilltles and laundry.
     me Assistant Superintendents of the Gatesville
     State Schools, Mountain View School and the Gaines-
     ville State School shall be furnished a house, utll-
     ities and laundry, Th Dean of Students of the Waco
     State Home and the CorEicana State Home shall b8 fur-
     nished a house and utllltles. No other employees of
     these institutions shall be granted emoluments. Com-
     missary privileges ahall not be available to any
     employee of the Youth Council."
          In passing upon the authority of the Texas Youth
Council to procure rent housing for such business managers under
a similar legislative mandate, Attorney General's Opinion WW-
760 (1959) stated:

         "Since your opinion request states that
    no housing Is available at the Crockett School,
    and the Legislature did not specify that a house
    was to be built by the Texas Youth Council, and
    did not provide funds for erecting a building,
    and It is clear that it Intended that the Business
    Manager of Crockett School wa8 to be housed at
    the Stata's expense, It 18 our Opinion that the
    Texas Youth Council may provide a hoUse for the
    Business Manager of thle School b
    reasonable amount of rent for such hous n .
                                    ==Y+
         "The question a8 to the Comptrollerls authority
    to Issue warrant8 In nayment of such rent 18 also
    answered In the affirmative. The Comptroller has
    only the mlnlsterial duty of issuing the State war-
    rants." (Emphasie added).
          The 8ame situation that existed at the Crockett State
School for Girls exlats at the Mountain View School for Boys.
Neither lnstltutlon haa housing available, nor funds to build
such a house, and, therefore, the Texas Youth Council In com-
pliance with the legislative mandate, muat furnish a hOU8e and
utllltiee to the business manager by renting. The quoted portion
of the opinion clearly Indicates that Article 666b, Vernon's Civil
Statutes, need not be complied with In procuring such housing.




                            -339-
                                                .




Hon. Robert S. Calvert, page 6 (C- 69   )


Indeed, both the Texas Youth Council and the State Comptroller’s
office have by departmental construotlon of the pertinent stat-
utes recognized the authority of the Texas Youth Council to
procure such housing without compliance with Article 666b, Ver-
non’8 Civil Statutea.
          Since Attorney General’8 Opinion WW-760 (1959) was
written, approximately Four Thousand Dollar8 ha8 been paid out
from the State Treasury for rent In lieu of house and utilities
for the bualnees manager at the Crockett State School for Girls,
and approximately One Thousand One Hundred Dollar8 ha8 been paid
out for rent in lieu of house and utilities for the business man-
ager of the Mountain View School for Boys.
          Where there are no court decisions construing a particu-
lar statute, the Attorney General must look to the construction
placed upon such law8 by the Departments involved and by prior
Attorney General18 opinions. Nor will an opinion of a prior At-
torney General:be overruled unless it is clearly erroneous. At-
torney General’s Opinion No. o&s&(igjg).
          We are, therefore, of the oplnlon that the Texas Youth
Council may create a legal.obllgatlcn on the part of the State
in renting a house and furnishing utilltlea for such business
manager without complying with Article 666b, Vernon’s Civii Stat-
utes, In those instances where the lnstitutlon under the Council
doe8 not have housing avallable for Its bucllnesnmanagers.
                     SUMMARY
           The Texas Youth Council 18 the State agency
     authorized by the Leglelature to procure housing
     and utllltles for the buelneaa manager8 of insti-
     tutlona under its control on a rental basis when
     housing  is unavailable at such inatitutiona, and
     in 80 doing need not comply with the provision3
     of Article 666b, Vernon’s Civil Statutes.
                                   Sincerely,
                                   WAGGONRR CARR
                                   Attorney General




JB:mkh
     .   -




Hon. Robert S. Calvert, page~7 (C- 69   )


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
Roger !l?yler
Cecil Rotsch
Corbin Lee Snow, Jr.
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                            -3+1-